Title: To Thomas Jefferson from Bernard Peyton, 1 April 1826
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
1st April 1826
Your favor sof the 27 & 29th have both been recd, the former covering one to Messrs: C & A. Warwick, which I delivd, & the collector has commited to deliver the articles, which I will forward by first careful Boatman, care Chs Vest, at Shadwell Mills, & will pay Mr Warwick’s bill of chgs on them—Nigl Gibbon will expect, after they are opened, an invoice of their contents, & value, to make his entries at the Custom House, which he has to do, whether they pay duty or no.The White Lead ordered, I have procured, & will forward it to Shadwell by first safe Boat or Waggon, care Chs Vest.The dft: you advise of having drawn on me, for $100,  J. & Raphael, shall be duly honord, when presented.Whilst Mr. Madison is with you, at the approaching meeting of the Visitors of the University, if you find it convenient & agreeable to mention to him my disposition to serve him here, in the sale of his crops, & every other way, I will thank you:—his former agent become Bankrupt some months since, & will probably not be continued—he is an Eastern Man—Jefferson & Cornelia will leave this for the North on Tuesday next—Yours very trulyB. Peyton